Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term fuel containment member does not appear in the specification as originally filed. “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.”  (See MPEP 2173)

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-19, 25-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “fuel containment member” (synonymous with “fuel containment means” or “means for containing fuel”.  Member is a nonce term that does not describe a specific structural arrangement for containing fuel.) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There term does not appear in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 16, 18, 19, 28, 30, 33, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Margetis (US 20180044033 A1) in view of Korolenko (US 20090090286 A1)
	Regarding Claim 15, Mergetis discloses a method for resupplying an aircraft at sea, the method comprising: deploying, in a water body, a resupply system comprising a liquid fuel containment member containing fuel (Hull of Element 100 is a member that contains liquid fuel), a pump on the liquid fuel containment member operable to pump the fuel (Element 120) and transferring the fuel to a vertical takeoff and landing aircraft. (See Fig. 1B)  Margentis does not explicitly disclose where resupply system is unmanned nor containers located on an exterior of the liquid fuel containment member and on opposite sides of the liquid fuel containment member with an operating system located inside one or more of the containers, the operating system comprising at least one selected from a power supply, a communication system, and a control processor.



Regarding Claim 16, Mergetis in view of Korolenko discloses a method of claim 15, wherein the aircraft is hovering.  (Mergetis paragraph 12, Fig. 1a)

Regarding Claim 18, Mergetis in view of Korolenko discloses method of claim 15, further comprising changing a vertical position of the liquid fuel containment member in the water body.  (Mergetis paragraph 9)

Regarding Claim 19, Mergetis in view of Korolenko discloses the method of claim 15, comprising submerging the flexible liquid fuel containment member in the water body prior to transferring the fuel to the aircraft; and surfacing the flexible liquid fuel containment membrane member in the water body for the transferring the fuel to the aircraft.  (Mergetis paragraph 9)

Regarding Claim 28, Mergetis in view of Korolenko discloses method of claim 15, wherein the resupply system further comprises a propulsion system on the liquid fuel containment member.  (See Mergetis Fig. 1.)

Regarding Claim 30, Mergetis in view of Korolenko discloses method for resupplying an aircraft at sea, the method comprising: transferring fuel from an unmanned resupply system deployed in a water body to a vertical takeoff and landing aircraft, the resupply system comprising: a liquid fuel containment member containing the fuel; a pump on the liquid fuel containment member operable to pump the fuel to the aircraft; containers located on an exterior of the liquid fuel containment member and on opposite sides of the liquid fuel containment member; and an operating system located inside one or more of the containers, the operating system comprising at least one selected from a power supply, a communication system, and a control processor. (See rejection Claim 15; Claim 30 lacks the step of “deploying”.)

Claim 33 contains the limitations of Claim 28 and is rejected on the same grounds.

Claim 37 contains the limitations of Claims 19 and 28 and is rejected on the same grounds. 

Claim 17, 27, 29, 31, 32, 34, 38, 39 are rejected under 35 U.S.C.103 as being unpatentable over Margetis (US 20180044033 Al) in view of Korolenko and further in view of Henry (US 3848558 A)

Regarding Claim 17, Mergetis in view of Korolenko discloses the method of claim 15, but does not explicitly disclose wherein the aircraft is landed on the liquid fuel containment member.


Regarding Claim 27, Mergetis in view of Korolenko and further in view of Henry discloses the method of claim 15, wherein the resupply system further comprises a landing pad on a top surface of the liquid fuel containment member (See rejection claim 17); but does not explicitly disclose the aircraft is landed on the landing pad while transferring the fuel to the aircraft  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to refuel the landed aircraft of Henry. The motivation to modify Margetis in view of Korolenko and further in view of Henry is that providing fuel is a traditionaI activity on the decks of aircraft carriers suitable to be carried out on the landed craft of Henry.

Regarding Claim 29, Mergetis in view of Korolenko and further in view of Henry discloses method of claim 15, wherein the resupply system further comprises a landing pad on a top surface of the liquid fuel containment member; and a keel on a bottom surface of the liquid fuel containment member.  (Examiner notes the bottom of a submarine is called the keel.  See combination proposed in Claim 17.  See Margetis fig. 1.)

Regarding Claim 31, Mergetis in view of Korolenko and further in view of Henry discloses method of claim 30, wherein the resupply system further comprises a landing pad on the liquid fuel containment member. (See combination proposed in the rejection of Claim 17.)

Claim 32 contains the limitations of Claim 17 and is rejected on the same grounds.

Claim 34 contains the limitations of Claim 29 and is rejected on the same grounds.

Claim 38 contains the limitations of Claims 37 and 31 and is rejected on the same grounds.

Claim 39 contains the limitations of Claims 27 and 38 and is rejected on the same grounds.

Claims 25 and 26 are rejected under 35 U.S.C.103 as being unpatentable over Margetis (US 20180044033 Al) in view of Korolenko and further in view of Nakagawa (US 20160090160 A1)

Regarding Claim 25, Margetis in view of Korolenko discloses the method of claim 15, wherein the operating system is sonar, but does not explicitly disclose wherein the operating system is a power supply.
	Nakagawa discloses wherein a submersible sonic container comprises a power supply (paragraph 26) and a control processor (paragraph 26).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add power supply and control processor to the container of Margetis in view of Korolenko.  The motivation to modify Margetis in view of Korolenko is to provide a known means to power the sonar within the container.

Regarding Claim 26, Margetis in view of Korolenko discloses the method of claim 15, wherein the operating system is a control processor.  (See combination proposed in Claim 25.)

Claim 35 is rejected under 35 U.S.C.103 as being unpatentable over Margetis (US 20180044033 Al) in view of Korolenko and further in view of Henry (US 3848558 A) an further in view of Lilly (US 5445093 A)
	Regarding Claim 35, Margetis in view of Korolenko and further in view of Henry discloses the method of claim 30, but does not explicitly disclose further comprising a boom configured to transfer non-pumped material from the liquid fuel containment member to the aircraft.
	Lily discloses a floating loading facility comprising a boom (Element 26) configured to transfer non-pumped material from the liquid fuel containment member to the aircraft.  (The boom has the appropriate configuration to transfer non-pumped material to the aircraft.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the boom of Lily to the resupply facility of Margetis.  The motivation to modify Margetis is to assist with loading or unloading the facility of Margetis.

Claim 36 is rejected under 35 U.S.C.103 as being unpatentable over Margetis (US 20180044033 Al) in view of Korolenko and further in view of Schwartz (US 3626880 A)
	Regarding Claim 36, Margetis in view of Korolenko discloses the method of claim 30, but does not explicitly disclose wherein the liquid fuel containment member includes a ballast system comprising a water chamber and an air chamber located inside of the liquid fuel containment member.
	Regarding Claim 36 Schwartz discloses wherein the submarine containment member includes a ballast system comprising a water chamber (Element 16) and an air chamber (Element 14) located inside of the submarine containment member.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the ballast system of Schwartz to the liquid fuel containment member of Margetis.  The motivation to modify Margetis to assist with surfacing. (Schawarts, C1, L20)


Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant changed from “flexible liquid fuel containment membrane” was broadened to “fuel containment member” without explanation as to what the difference in scope is.  It has no standard structural definition in the art.  It would seem to encompass things like gas cans, gas pumps, the tanker truck that delivers the gas to the station and the pipeline traveling from the Gulf of Mexico to Virginia.  This broadening of the claim necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        1 Jan 2022